DETAILED ACTION
This Office action is a response to an Application No. 17/194,004 filed on 03/05/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/399,687 and Provisional Application No. 62/665,055, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed limitation(s) in this instant application of “send the first DMG CTS-to-self frame on a second directional link to the first responder device” do not have support in the prior applications. The examiner cannot find the support of the claimed subject matter in the prior applications. Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Drawings
The Examiner contends that the drawings submitted on 03/05/2021 are acceptable for examination proceedings.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 10 and 17 recites “send the first DMG CTS-to-self frame on a second directional link to the first responder device”. There is no support for this subject matter in the specification.

Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities:
Claims 1, 10 and 17 recites acronyms such as “MIMO” respectively. For clarity and formality, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. 
Claim 1 recites “An initiating device, the initiating device comprising processing circuitry…” in line 1. For clarity, it is suggested to insert the colon ":" after the phrase “the initiating device comprising” in order to properly demarcate the preamble and the body of the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2019/0326972 A1) hereinafter “Yun” in view of Sun et al. (US 2020/0162135 A1) hereinafter “Sun”.

Regarding claims 1, 10 and 17, Yun discloses Claim 1 of an initiating device, the initiating device comprising processing circuitry coupled to storage, the processing circuitry configured to (see FIG. 21; see ¶ [0274-76], a wireless device includes a processor and memory); Claim 10 of a non-transitory computer-readable medium storing computer-readable instructions which when executed by one processor result in performing operation (see FIG. 21; see ¶ [0276], storage medium/memory executed by a processor); and Claim 17 of a method (see FIG. 18-20; see ¶ [0250]):
determine one time division duplex service periods to be used for a single user (SU) MIMO communication (see FIG. 5; see ¶ [0077-78] [0152], determining a TDD service period (SP) for SU-MIMO);
generate a first directional multi-gigabit (DMG) frame appended with a first control trailer field (see FIG. 6; see ¶ [0075] [0084] [0149] [0155] [0208], determining/performing to transmit DMG beacon frame with a training field to a responder device using MIMO beamforming);
send the first DMG CTS-to-self frame on a first directional link to a first responder device (see ¶ [0075] [0149] [0155] [0208], transmitting DMG beacon frame to the responder device using MIMO beamforming);
send the first DMG CTS-to-self frame on a second directional link to the first responder device; and
establish an single user (SU) MIMO channel access for the SU MIMO communication with the first responder device (see ¶ [0075] [0111-13] [0208], initiating/establishing a channel/MIMO to transmit DMG beacon frame).
Yun does not explicitly disclose a clear to send self (CTS-to-self) frame.
However, Sun discloses generate a first directional multi-gigabit (DMG) clear to send to self (CTS-to-self) frame appended with a first control trailer field (see ¶ [0168-69], CTS-to-self in DMG control mode format with a control trailer);
send the first DMG CTS-to-self frame on a first directional link to a first responder device (see ¶ [0168-69], An initiator/AP may send a frame (e.g., CTS-to-self in DMG control mode format) with a control trailer);
send the first DMG CTS-to-self frame on a second directional link to the first responder device (see ¶ [0138] [0173], transmits a duplicate DMG CTS frame with digital beamforming with a number of spatial stream/transmitting antennas); and
establish an single user (SU) MIMO channel access for the SU MIMO communication with the first responder device (see ¶ [0173], to perform SU-MIMO transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a clear to send self (CTS-to-self) frame as taught by Sun, in the system of Yun, so that it would provide to perform SU0MIMO transmission based on information in MIMO control feedback from its MIMO BF trained antennas/sectors (Sun: see ¶ [0129]).

Regarding claims 2, 11 and 18, the combined system of Yun and Sun discloses wherein the first control trailer field comprises a respective availability status of one channel (Sun: see ¶ [0170], a control trailer to monitor a channel; see ¶ [0173], indicate an availability of RX sector of MU-MIMO stream).

Regarding claims 3, 12 and 19, the combined system of Yun and Sun discloses wherein the first DMG CTS-to-self frame is sent with a cyclic shift diversity (CSD) between the transmissions in different antennas (Sun: see ¶ [0138] [0169], a frame (e.g., CTS-to-self in DMG control mode format) sent in duplicate with cyclic shift diversities (CSD) on MIMO transmit sectors/antennas).

Regarding claims 4, 13 and 20, the combined system of Yun and Sun discloses wherein the SU MIMO communication starts after a passage of a short inter-frame space (SIFS) time period (Sun: see ¶ [0173], duplicated DMG CTSs may be sent one after another separated by SIFS).

Regarding claims 5 and 14, the combined system of Yun and Sun discloses wherein the SU MIMO communication comprises sending and receiving physical layer protocol data units (PPDUs) with the first responder device (Sun: see ¶ [0138] [0171], a data frame transmitted in PPDU).

Regarding claims 6 and 15, the combined system of Yun and Sun discloses wherein the first control trailer indicates a corresponding DMG antenna configuration for the SU MIMO communication (Sun: see ¶ [0106] [0171], a control trailer may include indication to indicate which antenna pattern/DMG antenna configuration).
Regarding claims 7 and 16, the combined system of Yun and Sun discloses wherein the first DMG CTS-to-self frame is transmitted using a same set of DMG antennas and antenna configuration planned to be used during the SU-MIMO communication (Yun: see ¶ [0152-55], selecting multi-DMG antennas for transmission/reception using MIMO beamforming protocol to enable transmission and Sun: see ¶ [0138], transmitting using the same antennas/MIMO antennas/sectors antennas).

Regarding claim 8, the combined system of Yun and Sun discloses further comprising a transceiver configured to transmit and receive wireless signals (Yun: see FIG. 21; see ¶ [0274-75], a transceiver to transmit/receive a radio signal).

Regarding claim 9, the combined system of Yun and Sun discloses further comprising an antenna coupled to the transceiver to cause to send the first DMG CTS-to-self frame (Yun: see FIG. 21; see ¶ [0152] [0274-75], DMG antenna to transmit DMG beacon frame and Sun: see ¶ [0138] [0173], transmits a duplicate DMG CTS frame with digital beamforming with a number of spatial stream/transmitting antennas).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462